DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
	1.  Independent claim + claim 3 + claim 5 + (claim 10 or 12) + claim 17 
	2.  Independent claim  + (claims 7 and 8)  + (claim 10 or 12) + claim 17 
	3.  Independent claim  + (claims 7 and 9)  + (claim 10 or 12) + claim 17 

	These amendments would recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.

5.  The preliminary amendment is ENTERED.  Note that claims 19-20 and 22 were canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 13-16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ulupinar et al. US 2016/0323800.
As per claim 1, Ulupinar et al. US 2016/0323800 teaches a method for operating an infrastructure equipment forming part of a wireless 5communications network, the infrastructure equipment being a non-terrestrial network part of the wireless communications network configured to transmit one or more spot beams to provide a wireless access interface for transmitting signals to and receiving signals representing data from a communications device within a coverage region of a cell or one of the spot beams, the spot beam forming a cell (Figure 1 shows a network of Satellites #300 that communicate with User Terminals/Equipment #400, #401, #500, #501, etc. and form coverage areas/cells/”spots” on the Earth.   See also figures 6-9 showing similar information), 
[0004] A satellite can receive signals from and transmit signals to a user terminal provided the user terminal is within the “footprint” of the satellite. The footprint of a satellite is the geographic region on the surface of the Earth within the range of signals of the satellite. The footprint is usually geographically divided into “cells” (e.g., “beams”), through the use of beam-forming antennas. Each cell (e.g., beam) covers a particular geographic region within the footprint. Cellss from the same satellite or from different satellites may overlap (e.g., partially overlap). For example, the beams of a particular satellite may be directed so that more than one beam from that satellite covers the same specific geographic region.
the method comprising 10broadcasting system information for receipt by the communications device, the system information including information relating to at least one of a cell or a spot beam of a neighbouring infrastructure equipment (Figure 20 teaches generating Handoff information (#2004) for a particular beam of a particular satellite (#2006) which can be the current satellite OR another, neighboring satellite AND sending/broadcasting the Handoff Information to the user/device (#2008 and #2010) – Note that #2010 teaches handoff to different beams/cells and to at least one satellite (ie. either current or neighbor)) and a second spot beam of the infrastructure equipment (Figure 21 teaches a Satellite and beam/cell transition table (#2104) which is interpreted as a table containing information for multiple Handoff candidates, to include current and neighbor(s), 
wherein the system information is broadcast in accordance with at least one predetermined condition (Abstract teaches “..In some aspects, handoff of a user terminal to a different satellite involves the user terminal conducting satellite signal measurements and sending a measurement message to the satellite network portal. In some aspects, the satellite network portal generates new satellite handoff information as a result of receiving a measurement message..” which is a predetermined condition since the measurement will cause the network to evaluate whether the user should be handed off or not, hence the predetermined condition would be perhaps a signal strength/measurement, location, etc.  (See also Figure 26, #2606 where the signals from satellites may be inadequate).
Also refer to the following passages:
[from Para #56} “…The user terminal may also conduct satellite signal measurements and send a corresponding measurement message to the satellite network portal. The satellite network portal may then generate a new satellite and cell transition table as a result of receiving the measurement message. Various other aspects of the disclosure will also be described below in further detail..”.
[0062] The handoff controller 122 sends UT information 126 (e.g., including UT location and capabilities information) and measurement messages 128 (e.g., including satellite measurement information) to the handoff controller 124. A satellite/cell transition information generating module 130 of the handoff controller 124 generates satellite/cell transition information (e.g., a table) indicative of handoff timing for the UT 401. In some aspects, the satellite/cell transition information generating module 130 may generate the satellite/cell transition information based, at least in part, on the UT information 126 and the measurement messages 128 received from the UT 401, satellite locations over time (obtained from ephemeris data), satellite cell patterns, and satellite cell turn-on and turn-off schedules. An information sending module 132 sends this satellite/cell transition information 134 to the handoff controller 122 via the current satellite 300.


As per claim 2, Ulupinar teaches Claim 1, wherein the at least one predetermined condition comprises the broadcasted system information including system information which relates to at least one of accessing of the cell or the spot beam of the neighbouring infrastructure equipment by the communications device and non-terrestrial network aspects of the neighbouring 20infrastructure equipment (Ulupinar teaches that system information broadcasted/transmitted to the User device(s) is “system information” for at least handoff (which relates to accessing the current and/or neighboring cells/satellites as is well known in handoff procedures) and any information provided regarding the neighboring infrastructure would inherently relate to non-terrestrial aspects of the said neighboring (satellite) infrastructure equipment, eg. available cells/beams, ephemeris information (see Figure 29), etc.).  



As per claim 3, Ulupinar teaches Claim 2, wherein the non-terrestrial network aspects of the neighbouring infrastructure equipment comprises ephemeris information of the neighbouring infrastructure equipment (See Figure 29 which teaches sending ephemeris data regarding any/all particular satellites to the User terminal/equipment).   

As per claim 4, Ulupinar teaches Claim 1, wherein the at least one predetermined condition comprises the broadcasted system information being transmitted in combination with an identifier of a system information area in which the system information is applicable (Ulupinar teaches sending information to the User Terminal/Equipment that can include a Paging Area, which reads on “system information area” that is applicable since it is an area believed to be where the user is located and the system will Page the user in that said area – this information is sent from the controller through the satellite).  
[0209] At step 5, the target BxP 1306 sends a Random Access Response to the UT 1302 that is addressed to the appropriate group of UTs (e.g., RA-RNTI). The Random Access Response contains the paging area (PA), RL grant (which includes a CQI request), and temporary UT-ID.

As per claim 6, Ulupinar teaches Claim 4, wherein, if the cell or the spot beam of the infrastructure 35equipment and the cell or the spot beam of the neighbouring infrastructure equipment are associated with different system information areas, the system information and the identifier of the system information area in which the system information is applicable are transmitted to the communications device as part of a handover command instructing the communications device to change between the coverage region of the cell or the spot beam of the infrastructure 40equipment and a coverage region of the cell or the spot beam of the neighbouring infrastructure equipment  (As discussed in the rejection of claim 1, Ulupinar sends information to the User regarding the current and/or neighboring cells for handing off to a beam/cell or another satellite.  The information inherently includes all the necessary parameters so that the user can handoff, which reads on the claim, ie. see his Handoff Information and/or Transition Table (#2004, Fig. 20) to identify which beam/cell and particular satellite (current or neighbor)).
As per claim 13, Ulupinar teaches Claim 1, wherein the coverage region of the cell varies over time in accordance with a motion of the non-terrestrial network part with respect to the surface of the Earth (Ulupinar teaches “..a satellite network and ground-based users on the Earth where the satellites may be non-geosynchronous” (From Para #385), hence the cover regions will vary over time as based on the motion of the Earth.   Note that a geo-synchronous satellite would appear stationary and not more).  


As per claim 14, Ulupinar teaches 30Claim 1, wherein a trajectory of the non-terrestrial network part is such that the coverage region of the cell or the spot beam is substantially constant over a time period.   (Ulupinar teaches geo-synchronous satellites (Para #5) which have a coverage reagion that is substantially constant over time):
[0005] Geosynchronous satellites have long been used for communication. A geosynchronous satellite is stationary relative to a given location on the Earth,



As per claim 15, Ulupinar teaches Claim 1, wherein the non-terrestrial network part comprises a 35satellite, an airborne vehicle or an airborne platform (Ulupinar teaches at least satellites, see figures 1 and 6).  


As per claim 16, Ulupinar teaches Claim 1, wherein the communications device is a user equipment (Ulupinar teaches a user/communications device, see figues 1 and 6.  The satellite communicates with User Terminals and User Equipment).  


As per claim 18, this claim is rejected in its entirety as based on the rejection of claim 1 and further note that Ulupinar teaches an infrastructure equipment such as found in Figure 1 (handoff controllers #122/#124 or Infrastructure #106 that connects to PSTN/Internet or Sat. Network Portal (SNP) and also figure 6, #604 is infrastructure, etc.).
As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1 and further note that Ulupinar teaches a communications device (Figures 1 and 6 show the user device at a high level, figures 7-8 and 11-19 show detailed messaging between user and satellite network and figure 38 shows the detailed user device itself with subcomponents/circuitry). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar and further in view of Wang et al. US 2015/0178061.
30As per claim 5, Ulupinar teaches Claim 4, but is silent on wherein the identifier of the system information area in which the system information is applicable indicates to the communications device whether or not the communications device should ignore the system information.  
At least Wang et al. US 2015/0178061 teaches that system information from the network can be characterized as mandatory or optional - which indicates to the user device whether the communications device must receive the data OR if it is optional and can be ignored.
NOTE: The phrase “..should be ignored..” is broadly interpreted as being a decision that can be made by the user and/or user device.
[0086] If the response indication identifies 511b that the user 350 selected to `Defer` the software package installation ("Install Later"), then the connected device 101 pauses (wait') for a predetermined time to send 505 a subsequent device software download and update available indication to the cloud device 130. The predetermined time may similarly be a maximum of 24 hours after the user 350 selected to defer the software package installation. The resulting subsequent device software download and update available notification may be a reminder that a software package with a mandatory or an optional severity is awaiting download and installation consent. Further, the connected device 101 may notify (see 513a) the SU device 120 when there is a deferral of the software package update via a software update status indication.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein the identifier of the system information area in which the system information is applicable indicates to the communications device whether or not the communications device should ignore the system information, to provide the ability of sending mandatory and non-mandatory information to the user device so that it can decide what data it must and might download (which can, for example, conserve user device memory space).









Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar and further in view of Sirotkin et al. US 2015/0327139
As per claim 7, Ulupinar teaches Claim 1, but is silent no wherein the at least one predetermined condition comprises the broadcasted system information being transmitted in combination with one or 45more validity timers, 
each of the one or more validity timers being associated with a portion of the system information and 
indicating a time duration for which the associated portion of the system information is valid.  
Ulupinar does teach a handoff time, hence that handoff will only be good for a certain period of time before the satellite (or User) moves to a new location and the handoff data is old/expired. 
[0371] At block 3602, an apparatus (e.g., an SNP) generates satellite handoff information that specifies a handoff time for a particular cell of a particular satellite. In some aspects, the operations of block 3602 may correspond to the operations of block 2006 of FIG. 20.
At least Sirotkin et al. US 2015/0327139 teaches a validity time and timer that is used to determine if assistance parameter(s) sent from the network/RAN are still valid or expired, which reads on the claim.  NOTE the claim allows for just ONE timer which would be for just ONE portion or parameter.  Sirotkin provides that 1:1 ratio and also allows for at least one timer for multiple parameters, a choice is design is seen as well:
 	[0057] t350 may be a validity time for RAN assistance parameters. The UE 104 may start a validity timer, T350, upon the UE 104 entering RRC_IDLE with the validity time t350 received for RAN assistance parameters. If the UE 104 engages in cell reselection or handover, it may stop the validity timer. If the validity timer expires, the UE 104 may discard the RAN assistance parameters provided by dedicated signaling.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein the at least one predetermined condition comprises the broadcasted system information being transmitted in combination with one or 45more validity timers, each of the one or more validity timers being associated with a portion of the system information and indicating a time duration for which the associated portion of the system information is valid, to provide the ability of sending data to the user which is valid only for a specific amount of time and the user will know if the data is valid or not valide to use.

As per claim 8, the combo teaches Claim 7, but is silent on wherein when the validity timer indicates that a portion of system information is valid, it indicates that the communications device should not attempt to re-acquire that portion of system information.  
Examiner’s note:  The phrase “..it indicates that the communications device should not attempt to re-acquire that portion of system information..” can merely be given a broad interpretation such as “when the validy timer indicates that the system information is valid, the user device will use the data”.   Meaning, there isn’t some other parameter sent with the data that indicates IF the user can or can’t attempt to reacquire that portion of system information again.  So when the validity timer has not expired, the user will inherently use the data it has been sent.    
Thusly, as based on claim 7, the examiner notes that Ulupinar does teach a handoff time, hence that handoff will only be good for a certain period of time before the satellite (or User) moves to a new location and the handoff data is old/expired. 
[0371] At block 3602, an apparatus (e.g., an SNP) generates satellite handoff information that specifies a handoff time for a particular cell of a particular satellite. In some aspects, the operations of block 3602 may correspond to the operations of block 2006 of FIG. 20.
The examiner then added Sirotkin et al. US 2015/0327139 who teaches a validity time and timer that is used to determine if assistance parameters sent from the network/RAN are still valid or expired.  Thusly, when the validity timer is valid, the user would not seek to reacquire that/those parameters, which reads on the claim.
 	[0057] t350 may be a validity time for RAN assistance parameters. The UE 104 may start a validity timer, T350, upon the UE 104 entering RRC_IDLE with the validity time t350 received for RAN assistance parameters. If the UE 104 engages in cell reselection or handover, it may stop the validity timer. If the validity timer expires, the UE 104 may discard the RAN assistance parameters provided by dedicated signaling.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein when the validity timer indicates that a portion of system information is valid, it indicates that the communications device should not attempt to re-acquire that portion of system information, to provide information that is valid for a specific period of time and the user device can determine from a validity timer if the data is valid or expired (so it will not use expired data).



5As per claim 9, the combo teaches Claim 7, but is silent on wherein if one of the portions of system information changes, the method comprises resetting the validity timer associated with that portion of system information.  
The examiner notes that Sirotkin et al. US 2015/0327139 teaches a validity time and timer that is used to determine if assistance parameters sent from the network/RAN are still valid or expired.  Thusly, if the data changes OR the validity timer expires, the user device will inherently look to either a) get new information OR b) reset the current timer again (if the satellite’s position OR the user’s position has not deviated enough to invalidate the previous set of system information*).
 	[0057] t350 may be a validity time for RAN assistance parameters. The UE 104 may start a validity timer, T350, upon the UE 104 entering RRC_IDLE with the validity time t350 received for RAN assistance parameters. If the UE 104 engages in cell reselection or handover, it may stop the validity timer. If the validity timer expires, the UE 104 may discard the RAN assistance parameters provided by dedicated signaling.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein if one of the portions of system information changes, the method comprises resetting the validity timer associated with that portion of system information, to provide the ability to either delete or reset the data as being valid when the validity time expires (ie. the data may still be valid OR it might not be valid anymore).
*There are a finite number of possibilities as to what a user device would be programmed to do, so this amounts to a choice in the user’s design, ie. obvious to try modifications with predicatable results being the outcome.  Hence, if the data changes OR the timer expires the user device will look to these possibilities, to include resetting the validity timer, getting new data, etc..
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar and further in view of Zhang et al. US 2013/0314276 and Boroson et al. US 2017/0302377
As per claim 10, Ulinar teaches Claim 1, wherein the at least one predetermined condition 10comprises the broadcasted system information and being system information relating to at least one of accessing of the cell or the spot beam of the neighbouring infrastructure equipment by the communications device (Ulupinar teaches broadcasting information to the User Terminal regarding system information (ie. for handoff, etc.) and it includes acquiring other system information (ie. neighboring satellite information, ephemeris information (discussed previously), etc. , 
	But is silent on being periodically broadcast AND wherein the other system information is either broadcast or transmitted to the communications device on-demand.  	At least Zhang et al. US 2013/0314276 teaches a satellite network where each satellite periodically broadcasts information (poistion, time, etc.) to the user terminals, ie. for at least user triangulation and position determination, etc..:
 	[0004] Each satellite includes a computer, an atomic clock, and a radio. With knowledge of its own orbit and clock, each satellite periodically broadcasts its position and time. Each satellite transmits signals (referred to herein as "satellite signals") at precise intervals. On the ground, a receiver includes a computer that converts information received in the satellite signals into data including position, velocity, and time estimates. Using the data received from a given satellite, a receiver can calculate a position of the given satellite, and the distance between given satellite and the receiver. Accordingly, the receiver can then use triangulation or other techniques to determine a position of the receiver by obtaining similar information from a number of other satellites.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupina, such that data is periodically broadcasted, to provide the ability to inform the users of pertinent data that is timely sent/broadcasted to the user within the network (for optimal communications).
	With regard to wherein the other system information is either broadcast or transmitted to the communications device on-demand, at least Boroson et al. US 2017/0302377 teaches support for on-demand requests for information from a user device to the satellite network for various information , which reads on the claim:
 	[0036] For instance, an OMA system may serve on-demand user satellite requests for information including but not limited to pointing data, locations of interest for sensors, event timing, ground and other satellite system status, etc. It may provide as-needed/as-desired centralized pushing out of information. It may also service on-demand user requests for specialty services such as high-rate emptying of buffers and provide near-continuous capability for low-rate command uploads, tasking updates, and telemetry readouts. Moreover, an OMA system can be implemented with user terminals that are relatively inexpensive, software and protocols that may be similar to terrestrial protocols, flexible and capable interconnected infrastructures, and security measures to help protect the space assets.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the other system information is either broadcast or transmitted to the communications device on-demand, to provide the ability for the user to request information when it is needed (ie. on-demand) so that the user/device has pertinent information to optimize communications.



	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar and further in view of Shen et al. US 2017/0300453
As per claim 11, Ulupinar teaches Claim 10, but is silent on wherein the infrastructure equipment is configured to control whether or not the communications device is permitted to request on-demand the other system information.  
At least Shen et al. US 2017/0300453 teaches the ability to use the user’s location as a parameter regarding whether the user is permitted to request system information (ie. on-demand access to a network to use the network for various work and obtain (system, etc.) information/data from said network, Figs. 4-10 show requests and responses, Figs. 11-12 shows at least requested Display Login History being provided On-Demand and Fig. 16 shows Blocked Request based on Location), which reads on the claim (generic on-demand requests):
 	[0058] The server may block or allow requests from various locations based on the IP address or geographic area. For example, referring to FIG. 12, the user has allowed access to IP 111. Server 110 may then allow requests from IP 111 and not regard such requests as suspicious. Alternatively, server 110 may also allow and not regard as suspicious requests from all IP addresses associated with a geographic location within or near New York, U.S.A. For example, server 110 may allow requests from an entire city, county, country or other geographic division. This may also be true where locations are blocked. For example, if the user chooses to block requests from IP 333, the server may block all requests for information from that particular IP address. Alternatively, server 110 may block all IP addresses associated with a geographic location within or near Alaska, U.S.A. For example, server 110 may block requests from an entire city, county, country or other geographic division.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein the infrastructure equipment is configured to control whether or not the communications device is permitted to request on-demand the other system information, to provide the ability to control the user device and limit its on-demand capabilities to only optimal times (at least as based on location of the user device).

	
20As per claim 12, Ulupinar teaches Claim 10, but is silent on 
wherein the controlling whether or not the communications device is permitted to request on-demand the other system information is performed by the infrastructure equipment dependent on a relative location of the communications device to at least one of the infrastructure equipment and the neighbouring infrastructure equipment.  
At least Shen et al. US 2017/0300453 teaches the ability to use the user’s location as a parameter regarding whether the user is permitted to request system information (ie. on-demand access to a network to use the network and obtain (system, etc.) information/data from said network, Figs. 4-10 show requests and responses, Figs. 11-12 shows at least requested Display Login History being provided On-Demand and Fig. 16 shows Blocked Request based on Location), which reads on the claim (generic on-demand requests):
 	[0058] The server may block or allow requests from various locations based on the IP address or geographic area. For example, referring to FIG. 12, the user has allowed access to IP 111. Server 110 may then allow requests from IP 111 and not regard such requests as suspicious. Alternatively, server 110 may also allow and not regard as suspicious requests from all IP addresses associated with a geographic location within or near New York, U.S.A. For example, server 110 may allow requests from an entire city, county, country or other geographic division. This may also be true where locations are blocked. For example, if the user chooses to block requests from IP 333, the server may block all requests for information from that particular IP address. Alternatively, server 110 may block all IP addresses associated with a geographic location within or near Alaska, U.S.A. For example, server 110 may block requests from an entire city, county, country or other geographic division.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that wherein the controlling whether or not the communications device is permitted to request on-demand the other system information is performed by the infrastructure equipment dependent on a relative location of the communications device to at least one of the infrastructure equipment and the neighbouring infrastructure equipment, to provide the ability to control the user device and limit its on-demand capabilities at least as based on location of the user device, which can optimize communications.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar and further in view of Yasuoka US 2014/0206354
As per claim 17, Ulupinar teaches 40Claim 1, wherein the communications device is acting as a relay node for one or more user equipment (Figure 1 shows that the User Terminal #400/#401 can act as a RELAY to other User Equipments, #500/#501, etc.), 
But is silent on 
each of the one or more user equipment being in one of an RRC connected mode, an RRC idle state or an RRC inactive state.  
	At least Yasuoka US 2014/0206354 teaches a relay node communicating with a user device that is in at least IDLE mode (See figure 5):
 	[0097] In FIG. 5, the relay node RN 20 is registered (attached) to E-UTRAN and EPC, and connected to the first radio base station S-DeNB 30s and the first mobility management device MME 40 (S1001). Moreover, a connection state between the mobile stations UEs 10-1 to 10-n and the relay node RN 20 is a radio resource control (RRC) idle state (S1002).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ulupinar, such that each of the one or more user equipment being in one of an RRC connected mode, an RRC idle state or an RRC inactive state, to provide information to the user device during different connected modes, such as well-known RRC modes (which comply with ubiquitous industry standards and are used by millions of devices).


Allowable Subject Matter
	The examiner believes a more favorable outcome may occur if the applicant amends as follows:
	1.  Independent claim + claim 3 + claim 5 + (claim 10 or 12) + claim 17 

	2. Independent claim  + (claims 7 and 8)  + (claim 10 or 12) + claim 17 

	3.  Independent claim  + (claims 7 and 9)  + (claim 10 or 12) + claim 17 

	These amendments would recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414